Citation Nr: 1600316	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  12-29 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.  

2. Entitlement to service connection for a left knee disability, to include as secondary to the service-connected right knee disability.  

3. Entitlement to a rating higher than 30 percent for severe degenerative arthritis of the patellofemoral joint of the right knee.  

4. Entitlement to a temporary total rating pursuant to 38 C.F.R. §§ 4.29 and 4.30 based on hospitalization in excess of 21 days and treatment requiring convalescence for a service-connected disability.

5. Entitlement to a total disability rating based on individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Judy H. Varnell, Attorney at Law
WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran served on active duty in November 1977.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran contended that he was unemployable due to his service-connected right knee disability.  See February 2009 claim.  Thus, the issue of TDIU is currently before the Board.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a claim for TDIU, either expressly raised by the appellant or reasonably raised by the record, is part of the claim for an increased rating).

The Board has bifurcated the claim for a higher rating for the service-connected right knee disability to address various stages of the appeal.  Tyrues v. Shinseki 23 Vet. App. 166, 178-79 (2009) (en banc), aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds, 132 S. Ct. 75 (2012); Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).

In October 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge and, at that time, signed a waiver for initial RO review of additionally submitted evidence.  A transcript of the hearing is in the record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  

The issue of entitlement to a rating higher than 30 percent for a right knee disability from October 30, 2013 onward and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  At the October 2015 Board hearing the Veteran withdrew his claim for service connection for left ear hearing loss.  

2. The evidence is at least in equipoise as to whether the left knee osteoarthritis status post total knee arthroplasty is proximately due to or aggravated by the service-connected right knee degenerative arthritis.

3. Prior to October 30, 2012, there is painful range of motion in the right knee with flexion at most being limited to 95 degrees and extension primarily ranging from zero to 5 degrees, dislocated semilunar cartilage with frequent episodes of locking and effusion, and symptomatic removal of semilunar cartilage have not been demonstrated.

4. Prior to October 30, 2102, the right knee disability demonstrated slight instability.

5. On October 30, 2012, the Veteran underwent a total right knee arthroplasty.

6. The Veteran was hospitalized for 5 days following his November 2009 left total knee arthroplasty and 10 days following his October 2012 total right knee arthroscopy; the Veteran's treatment for his November 2009 left total knee arthroplasty and October 2012 total right knee arthroscopy did not require at least one month of convalescence, and did not result in severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), or immobilization by cast, without surgery, of one major joint or more.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran for the issue of service connection for left ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. The left knee osteoarthritis status post total knee arthroplasty is proximately due to or aggravated by the service-connected right knee degenerative arthritis.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. § 3.310 (2015).  

3. Prior to October 30, 2012, the criteria for a rating higher than 30 percent for severe degenerative arthritis of the patellofemoral joint of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5258, 5259, 5260, 5261, 5262, 5263 (2015).  

4. Prior to October 30, 2012, the criteria for a separate 10 percent rating, but not higher, for right knee instability have been meet.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2015).

5. The criteria for a 100 percent rating the right knee disability have been met from October 30, 2012 to October 29, 2013.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2015).

6. The criteria for a temporary total rating under 38 C.F.R. §§ 4.29 and 4.30 for hospitalization in excess of 21 days and treatment requiring convalescence for the November 2009 left total knee arthroplasty and the October 2012 total right knee arthroscopy, are not met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.29, 4.30 (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Left Ear Hearing Loss

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, the Veteran, at the October 2015 Board hearing, withdrew his appeal regarding the claim of service connection for left ear hearing loss.  Therefore, with regard to this issue, there remains no allegation of errors of fact or law for appellate consideration, and as such, it is dismissed.  

II.  Additional Issues Considered Herein

A.  Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

In light of the favorable determination to grant service connection for left knee osteoarthritis status post total knee arthroplasty secondary to the service-connected right knee disability, VA's duty to notify is deemed fully satisfied regarding this matter and there is no prejudice to the Veteran in proceeding to decide this issue on its merits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.

As for the other issues being addressed herein, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in March 2009 of the criteria for establishing an increased rating, as well as a temporary total rating pursuant to 38 C.F.R. §§ 4.29 and 4.30 based on hospitalization in excess of 21 days and treatment requiring convalescence for a service-connected disability.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the RO in June 2009.  Nothing more was required.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, post-service treatment records, private medical records, records from the Social Security Administration, a copy of the hearing transcript, and lay statements have been associated with the record.  The Veteran also was afforded VA examinations to evaluate his service-connected right knee disability in April 2009 and May 2012.  The Board finds the VA examinations and opinions to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.  The Board finds that these examinations along with the other evidence of record is adequate to rate the Veteran's service-connected right knee disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

During the October 2015 Board hearing, the undersigned discussed with the Veteran the issues on appeal, the evidence required to substantiate the claims, and asked questions to elicit information relevant to the claims.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

B.  Service Connection for a Left Knee Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may be granted for disability that is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As the Board is granting service connection on a secondary basis, a discussion of service connection on a direct basis is not warranted.  The dispositive issue in this case is whether the Veteran has a left knee disability that was caused or aggravated by his service-connected severe degenerative arthritis of the patellofemoral joint of the right knee.  His claim of service connection for a left knee disability was received in February 2009.  Service connection for the right knee degenerative arthritis has been in effect since March 3, 1997.  

In the instant case  the evidence shows that the Veteran had osteoarthritis of the left knee.  See February 2009 private medical record.  On November 24, 2009 he underwent a total left knee arthroplasty.   

There are multiple favorable opinions of record.  In October 2009, the surgeon who performed surgery on the Veteran's right knee in 1988 and 1990 opined that the left knee disability is more likely due to the service-connected right knee disability.  In October 2009 another orthopedic surgeon who performed surgery on the Veteran's left knee in July 1998 and July 2001, stated that the Veteran had incurred a traumatic injury to his left knee that was superimposed on the preexisting left knee arthritis.  She opined that the Veteran's right knee injuries and subsequent arthritis aggravated and contributed to his left knee arthritis.  

There is also an unfavorable VA opinion dated in May 2012 whereby the examiner opined that the Veteran's left knee osteoarthritis status post total left knee arthroplasty is less likely as not caused by a result of or aggravated by his service-connected degenerative joint disease of the right knee.  The VA examiner's rationale was that the Veteran's left knee condition and initial injury actually pre-dates the original service-connected right knee injury as he underwent an abrasion chondroplasty of the left knee in October 1987, continued to experience problems on a follow-up visit 2 months later, and reinjured his left knee when he fell on the job as an arson investigator, which led to his 1998 surgery.  The VA examiner concluded that it is likely that the Veteran's progression to severe left knee degenerative joint disease stems from his initial injury in 1987 and it is unlikely that the service-connected right knee aggravated the left knee since the left knee condition predated the right knee disability.  

Nevertheless, the VA examiner's rationale is based on an inaccurate premise for the following reasons.  First, he indicated that 2 months after the Veteran's October 1987 left knee surgery he continued to experience problems.  However, private treatment records in December 1987 show that, following the surgery the Veteran's left knee had much improved, he had full range of motion in his left knee upon flexion and extension.  Second, the Veteran contends that, following his left knee surgery in 1987 for debridement of articular cartilage, he did not have any problems with his left knee until mid-1997 when his service-connected right knee degenerative arthritis caused him to shift his weight to the left knee resulting in his fall at work.  See July 2012 statement.  Third, the Veteran's statements are competent, credible, and probative regarding the history of his left knee symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Thus the May 2012 VA examiner's opinion is of limited probative value.  Reonal v. Brown, 5 Vet. App. 458 (1993) (stipulating that an opinion based upon an inaccurate factual premise had no probative value.).

The Board has considered the foregoing evidence and finds that it is at the very least in relative equipoise as to whether the Veteran's left knee osteoarthritis status post total knee arthroplasty was caused or aggravated by his service-connected right knee degenerative arthritis.  What is less clear is whether the right knee disability was caused or aggravated by the service-connected right knee degenerative arthritis and if the disability is due to aggravation rather than causation the degree of disability resulting from aggravation by the service-connected right knee degenerative joint disease.  Regardless, the Board is satisfied that the inquiries necessitated by 38 C.F.R. § 3.310(b) as to any "baseline" disability have been adequately addressed, and any doubt in this instance should be resolved in the Veteran's favor.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not possible to separate the effects of a nonservice-connected condition from those of a service-connected condition, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected condition).  Therefore in resolving all doubt in the Veteran's favor, the Board concludes that service connection for left knee osteoarthritis status post total knee arthroplasty is warranted as secondary to the service-connected right knee degenerative arthritis.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.  

C.  A Rating Higher Than 30 Percent For Severe Degenerative Arthritis Of The Patellofemoral Joint Of The Right Knee Prior To October 30, 2012 

1.  Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on "greater limitation of motion due to pain on use."  See DeLuca 8 Vet. App. at 206.  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

The Veteran's service-connected right knee degenerative arthritis is rated under Diagnostic Codes 5010-5261.  Diagnostic Code 5010 provides that arthritis, due to trauma, substantiated by X-ray findings be rated as arthritis degenerative.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (zero percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Diagnostic Codes 5260 and 5261 are used to rate limitation of flexion and of extension of the knee.  

Under Diagnostic Code 5260, limitation of flexion of the knee to 45 degrees warrants a 10 percent rating.  Limitation of flexion of the knee to 30 degrees warrants a 20 percent rating.  And limitation of flexion of the knee to 15 degrees warrants a 30 percent rating.

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a zero or noncompensable rating.  Limitation of extension of the knee to 10 degrees warrants a 10 percent rating.  Limitation of extension of the knee to 15 degrees warrants a 20 percent rating.  Limitation of extension of the knee to 20 degrees warrants a 30 percent rating.  Limitation of extension of the knee to 30 degrees warrants a 40 percent rating and limitation of extension of the knee to 45 degrees warrants a 50 percent rating.  

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight knee impairment, that is, recurrent subluxation or lateral instability.  A 20 percent rating is assigned for a moderate degree of impairment, and a maximum rating of 30 percent is assigned for severe impairment.

Under Diagnostic Code 5258, a 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Under Diagnostic Code 5259, a 10 percent rating is warranted for removal of semilunar cartilage that is symptomatic.

In VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), VA General Counsel held that a veteran who has arthritis and instability of the knee might be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.

In VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), the VA General Counsel clarified that when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on x-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  The VA General Counsel also has held if the criteria for a compensable rating under Diagnostic Codes 5260 and 5261 are met, separate ratings can be assigned.  VAOPGCPREC 9-2004 (September 17, 2004), 69 Fed. Reg. 59990 (2004).

2.  Evidence 

The Veteran contends that he had pain, stiffness, and swelling in his knees and could not ambulate without the use of a cane or wheelchair.  See February 2009 claim and March 2009 statement.   

Private medical records in February 2009 show flexion was approximately 100 degrees and the Veteran lacked 20 degrees of extension.  In May 2009 the records show that range of motion was approximately 5 degrees of extension to 125 degrees of flexion.  

On VA examination in April 2009, the examiner noted that the Veteran's right knee symptoms included giving way, instability, pain, stiffness, and weakness.  On physical examination the examiner indicated that there was no instability, patellar abnormality, and no meniscus abnormality.  Flexion was 100 degrees, extension was zero degrees and there was no objective evidence of pain with active motion nor pain on repetitive motion.  There were no additional limitations after three repetitions of range of motion.  The examiner determined that there was no ankylosis.  Passive range of motion was 0 to 120 degrees, with no pain.  

In May 2009, private medical records show flexion of the right knee was limited to 15 degrees and extension was limited to 30 degrees while range of motion was 5 degrees of extension to 125 degrees of flexion.  

On VA examination in May 2012, the Veteran reported flare-ups.  Right knee flexion was 105 degrees with pain at 95 degrees.  Extension was 5 degrees with no 
objective evidence of painful motion.  The Veteran was able to perform repetitive use testing with 3 repetitions.  Post-test flexion was 105 degrees and extension was 5 degrees.  Additional function loss, after repetitive use was less movement than normal, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing and weight bearing.  Joint stability tests to include Lachman test, Posterior drawer test, and medial-lateral instability were normal.  The examiner indicated that there was no evidence of history of recurrent patellar subluxation/dislocation.  The Veteran had a meniscus, semilunar cartilage, condition.  The examiner determined that although the Veteran had a meniscal tear and a right knee meniscectomy in the 1990s, he did not have any residuals signs and or symptoms due to a meniscectomy.  

The Veteran had scars associated with the right knee but none of the scars were painful and/or unstable or had a total area of all related scars greater than 39 square centimeters (6 square inches).  The Veteran constantly used a cane and occasionally used a walker.  X-rays showed degenerative or traumatic arthritis without patellar subluxation.  The examiner opined that the Veteran's right knee Baker's cyst is most likely a result of his service-connected degenerative joint disease of the right knee since this is a well-known factor related to development of this condition.  

Private medical records in July 2012 show the Veteran had right knee flexion ranging from 15 degrees to 95 degrees.  

3.  Analysis

The analyses focus on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.  The pertinent evidence is addressed in detail below.  Additional lay and medical evidence in the record is cumulative of the evidence being presented.

a.  Prior to October 30, 2012 

As for limitation of extension, during this period there was one instance in May 2009 where the examiner noted that extension was limited to 30 degrees.  However, this finding is inconsistent with the examiner's subsequent finding in the same report that the Veteran's range of motion in the right knee was 5 degrees of extension to 125 degrees of flexion.  Thus, these findings are of minimum probative value.  Furthermore, the numerous other findings during this period show that extension in the right knee ranged from zero degrees to 20 degrees, but primarily was zero to 5 degrees.  As the criterion for the next higher rating of 40 percent is extension limited to 30 degrees, the findings pertaining to limitation of extension do not more nearly approximate or equate to extension limited to 30 degrees, to include consideration of any additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus the Veteran is not entitled to a higher rating under Diagnostic Code 5261 for the right knee.  
Based on the evidence of record during this appeal period, flexion at most was limited to 95 degrees.  There was one instance during this period where the examiner indicated that flexion was limited to 15 degrees.  However, this finding is of minimum probative value as it is inconsistent with the examiner's subsequent finding in the same report that the Veteran's range of motion in the right knee was 5 degrees of extension to 125 flexion.  Moreover, the numerous other findings during this period show that flexion at most was limited to 95 degrees.  As the criterion for a noncompensable rating for limitation of flexion is 60 degrees and a 10 percent rating is warranted for flexion limited to 45 degrees, the findings pertaining to limitation of flexion do not more nearly approximate or equate to flexion limited to 60 degrees, to include consideration of any additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus the Veteran is not entitled to a separate rating under Diagnostic Code 5260 for the right knee.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As the evidence does not more nearly approximate a compensable rating based on flexion limited to 45 degrees in the right knee, a separate rating for right knee flexion and extension pursuant to VAOPGCPREC 9-2004 is not warranted.

There also is no evidence of ankylosis of the right knee, which is immobility and consolidation of a joint.  See Dorland's Illustrated Medical Dictionary 86 (28th ed., 1994).  The Veteran demonstrated extension and flexion in both knees on all examinations of record during the current appeal period and thus Diagnostic Code 5256 is not applicable.  Further, the Veteran does not contend nor does the other evidence show tibia and fibula involvement, or genu recurvatum in either knee, thus Diagnostic Codes 5262 and 5263 are thereby not applicable.

Diagnostic Code 5258 for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint as well as Diagnostic Code 5259 for the symptomatic removal of the semilunar cartilage also have been considered.  As the May 2012 VA examiner noted, the Veteran underwent a meniscectomy on his right knee in the 1990s and did not have any residual signs and symptoms due to a meniscectomy.  His findings are consistent with the other pertinent lay and medical evidence of record.  Further, in VAOGCPREC 9-98, VA's General Counsel found that limitation of motion is a relevant consideration under Diagnostic Code 5259.  As the Veteran already is receiving a rating for painful limitation of motion for the right knee under Diagnostic Code 5261, a separate rating is not warranted under Diagnostic Code 5259.

As for Diagnostic Code 5258, neither the lay nor medical evidence shows that the Veteran had frequent episodes of locking and effusion associated with a meniscal tear.  On VA examinations in April 2009 and May 2012 the examiners specifically indicated that there was no locking and effusion associated with a meniscal tear.  Furthermore, the Veteran's complaints of right knee pain have already been taken into consideration in assigning him a rating under Diagnostic Codes 5010-5261.  Thus regardless of whether the Veteran met the criteria for a separate rating under Diagnostic Code 5258 he would not be entitled to the rating as it would amount to pyramiding, which is prohibited under 38 C.F.R. § 4.14.  

The Board has also considered whether a separate rating under Diagnostic Code 5257 is warranted.  In this case, throughout this period the Veteran has complained of instability and the inability to ambulate without the use of a cane or wheelchair.  See March 2009 statement, April 2009 VA examination, and May 2012 VA examination.  The Veteran is competent to report observable symptoms of his right knee disability, such as instability, and his reports are credible as he consistently throughout this period reported problems with stability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Caluza, 7 Vet. App. at 511 (1995).  Although stability tests on the April 2009 and May 2012 VA examinations were normal, in light of the Veteran's competent and credible statements, the Board resolves all reasonable doubt in favor of the Veteran and finds that a separate 10 percent rating, but not higher, for mild right knee instability pursuant to Diagnostic Code 5257 is warranted, prior to October 30, 2012.  

The knee scarring noted on May 2012 VA examinations was nonsymptomatic with no features that would support the assignment of separate compensable ratings under the Diagnostic Codes for skin disorders.  There is no basis for a separate rating for the scarring of the right knee.  See 38 C.F.R. § 4.118 (prior to and after January 20, 2012).  On the May 2012 VA examination the examiner also noted that the Veteran had a Baker's cyst on his right knee that was related to the service-connected right knee degenerative arthritis.  Diagnostic Codes 5256 to 5263 are the applicable criteria to rate the right knee Baker's cyst.  Diagnostic Code 5256 to 5263 already have been addressed in the analysis above in considering the symptoms pertaining to the Veteran's service-connected right knee disability.  

The Board also has considered the Veteran's statements that describe his right knee pain and discomfort.  The Veteran is certainly competent to describe his observations and the Board finds that his statements are credible.  However, the objective medical findings by skilled professionals are more persuasive which, as discussed above do not support a higher rating or an additional separate rating, with the exception of instability, for the right knee.  In essence, the lay evidence, while accepted as credible, does not provide a basis for a higher evaluation or any additional separate ratings, with the exception of instability.

Accordingly, prior to October 30, 2012, the Board finds that the preponderance of the evidence is against the claim for a rating higher than 30 percent for the service-connected right knee disability (excluding instability), and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  After resolving the benefit of the doubt in favor of the Veteran under 38 U.S.C.A. § 5107(b), the Board finds that a separate rating of 10 percent for instability of the right knee under Diagnostic Code 5257, but not higher, prior to October 30, 2012 have been met.  

b.  From October 30, 2012 to October 29, 2013

Under Diagnostic Code 5055 the prosthetic replacement of a knee joint is to be rated 100 percent for one year following the implantation of the prosthesis.  Following the one year after the replacement, a 30 percent rating is warranted for intermediate degrees of residual weakness, pain, or limitation of motion rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  A 60 percent rating is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  38 C.F.R. § 4.71a.
As the Veteran underwent total right knee arthroscopy and total joint replacement on October 30, 2012, the Board finds that the criteria for a 100 percent disability rating under Diagnostic Code 5055 is warranted at all times from October 30, 2012 to October 29, 2013.  Id.  

c.  Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptoms, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected right knee disability.  The Board finds that the Veteran's service-connected right knee degenerative arthritis is manifested by pain and limitation of motion prior to October 30, 2012, and from October 30, 2012 has been manifested by residuals of a prosthesis implantation.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  As such, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1).

D.  A Temporary Total Rating Pursuant To 38 C.F.R. §§ 4.29 And 4.30 Based On Hospitalization In Excess Of 21 Days And Treatment Requiring Convalescence For A Service-Connected Disability

1.  Evidence

The records show that the Veteran has a history of multiple knee surgeries to include left knee surgery in October 1987, July 1998, July 2001, and November 2009.  See medical records and opinions dated in October 1987 and November 2009.  He had right knee surgeries including in November 1998, July 1990, 2004, and October 2012.  See medical records and opinions dated in October 2009, March 2010, and October 2012.  

Assignment of a temporary total rating is a rating issue, not a separate benefit, of the underlying claim for service connection.  38 C.F.R. §§ 4.29, 4.30.  In February 2009 the Veteran filed a claim of service connection for a left knee disability, which is being granted herein, and temporary total ratings pursuant to paragraphs 29 and 30.  Service connection for the Veteran's right knee disability has been in effect since March 3, 1997.  Because a temporary total rating can only be assigned for service-connected disabilities, the left knee surgeries prior to November 2009 are not for consideration.  With the exception of the 2004 surgery, right knee surgeries prior to October 2012 also need not be considered because service connection was not in effect for the right knee.  The 2004 right knee surgery need not be addressed as it occurred several years prior to the Veteran's February 2009 claim and is outside the current appeal period.  Moreover, the Veteran does not contend that these surgeries entitled him to temporary ratings pursuant to 38 C.F.R. §§ 4.29, 4.30 based on hospitalization and convalescence.  Instead, at the October 2015 hearing, the Veteran clarified that the surgeries at issue are the left total knee arthroplasty on November 24, 2009 and the right total knee arthroscopy on October 30, 2012.  

In October 2015 the Veteran testified that after the November 2009 surgery he was in the hospital for five days and then was sent home to receive home health care.  The home health care lasted from 21 to 23 days of convalescence.  Following the surgery for the right knee on October 30, 2012, the Veteran stated that he was in the hospital until November 3, 2012 and then went to the hospital transitional care center from November 3, 2012 to November 8, 2012.  On November 8, 2012 he was sent home and Sun Crest Home Healthcare came in from November the 8th through November the 22nd to provide post-operative convalescence care.  The Veteran testified that from that point on he was able to drive to Therapy Associates of Georgia for treatment.  (There appears to be a typographical error in the hearing transcript as page 10 indicates that the Veteran said he drove to Therapy from November 23, 2013, but, based on the context of the transcript, it should have been from November 23, 2012 as the Veteran stated that he received home care from November 8 to November 22, 2012 after which time he was able to drive).  

Private medical records show that the Veteran underwent a left total knee arthroplasty on November 24, 2009.  He went to Adel, Georgia for physical therapy until February 2010 and continued to have very limited range and decrease function.  His doctor performed a manipulation that same month.   

On October 30, 2012, the Veteran underwent a total right knee arthroscopy, total joint replacement.  Hospital records show that date of admission was October 30, 2012 and date of discharge was November 3, 2012.  His wound was healing nicely, and he was transferred to a transitional care unit on November 3, 2012 and was discharged on November 8, 2012.  Social Services made arrangements for outpatient physical therapy.  

In a November 2012 statement, the Veteran noted that he would receive home health care until he was able to drive a vehicle and that he needed 6 months of therapy.  

2.  Analysis

a.  Temporary Total Rating for Hospitalization under 38 C.F.R. § 4.29

A total disability rating will be assigned when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29.

In this case, the Veteran testified that after his November 2009 surgery for his left total knee arthroplasty he was hospitalized for 5 days and that following his October 2012 total right knee arthroscopy he was hospitalized for 10 days.  His testimony is uncontroverted by the other evidence of record, to include hospital discharge and treatment records summarized above. 

In sum, the applicable legal authority states that, if a veteran is hospitalized for a period in excess of 21 days, a temporary total rating can be assigned under 38 C.F.R. § 4.29.  In this case, the Board finds that, because the Veteran was not hospitalized for more than 21 days following his left knee surgery in November 2009 and right knee surgery in October 2012, VA may not award benefits under 38 C.F.R. § 4.29. 

The Board is bound by the law and is without authority to grant benefits on an equitable basis.  The legal authority pertaining to awards of a temporary total rating under 38 C.F.R. § 4.29 is prescribed by Congress and implemented via regulations enacted by VA, and neither the AOJ nor the Board is free to disregard laws and regulations enacted for the administration of VA programs.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  Significantly, VA can only pay benefits that are authorized by law.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[P]ayment of government benefits must be authorized by statute; therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits."); Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (the remedy for breach of an alleged obligation cannot involve payment of benefits where the statutory eligibility requirements for those benefits are not met). 

Therefore, the claim to a temporary total rating for hospitalization for right knee surgery and left knee surgery under 38 C.F.R. § 4.29 must be denied.  Where, as here, the law is dispositive, the matter on appeal must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

b.  Temporary Total Rating for Convalescence under 38 C.F.R. § 4.30

The Veteran seeks a temporary total rating for convalescence purposes under 38 C.F.R. § 4.30 for the period following his hospitalization for his left knee surgery in November 2009 and for his right knee surgery in October 2012.  

Applicable law provides that a total disability rating (100 percent) will be assigned for convalescence without regard to other provisions of the Rating Schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30.  In order to attain a temporary total rating, the Veteran must demonstrate that his service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a). 
After reviewing the totality of the record, the Board finds the weight of the evidence is against the assignment of a temporary total rating under 38 C.F.R. § 4.30.  The Board has considered the Veteran's own statements, testimony, and the post-surgical medical evidence. Overall, such evidence does not demonstrate that at least one month of convalescence was required or indicate the presence of severe post-operative residuals warranting the assignment of a temporary total rating.

The Veteran himself testified in October 2015 that following his November 2009 left knee surgery his home health care lasted from 21 to 23 days.  Following his right knee surgery he had home health care for 14 days after which time he was able to drive to his physical therapy sessions.  The Veteran's testimony is consistent with the hospital discharge reports and treatment records summarized above.  

In sum, the evidence does not show, nor does the Veteran contend, that convalescence or home confinement was medically required for at least month following his November 2009 left knee surgery or his October 2010 right knee surgery.  Further, the record does not support a finding that the Veteran sustained severe post-operative residuals such as incompletely healed surgical wounds, nor has he contended this.  Moreover, the records do not show, and the Veteran has not alleged, that he had stumps of recent amputations, therapeutic immobilization of a joint, application of a body cast, or symptoms necessitating the use of wheelchair or crutches.  Further, there is no evidence that such procedure resulted in immobilization by cast, without surgery, of one major joint or more.

In essence, there is no evidentiary support for the Veteran's claim, and the claim must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to a temporary total rating for convalescence pursuant to 38 C.F.R. § 4.30.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


(CONTINUED ON NEXT PAGE)

ORDER

The appeal of the claim of entitlement to service connection for left ear hearing loss is dismissed.

Service connection for left knee osteoarthritis status post total knee arthroplasty secondary to the service-connected degenerative arthritis of the patellofemoral joint of the right knee is granted.  

Prior to October 30, 2012, a rating higher than 30 percent for severe degenerative arthritis of the patellofemoral joint is denied.  

Prior to October 30, 2102, a separate 10 percent rating for instability of the right knee is granted, subject to the regulations governing the payment of monetary awards. 

A 100 percent rating is granted from October 30, 2012 to October 29, 2013 for severe degenerative arthritis of the patellofemoral joint status post total right knee arthroplasty, subject to the laws and regulations governing monetary benefits.

A temporary total rating under 38 C.F.R. §§ 4.29 and 4.30 for hospitalization in excess of 21 days and treatment requiring convalescence, for the November 2009 left total knee arthroplasty and the October 2012 total right knee arthroscopy, is denied.  

REMAND

In October 2015 the Veteran testified that he continually has problems with his right knee and is not able to raise his leg high enough to go up and downstairs without the use of a cane.  The Veteran was last afforded a VA examination in August 2013, which he contends was inadequate as it lasted 4 minutes and as the examiner did not use a goniometer to measure his right knee range of motion.  See February 2014 statement.  The use of a goniometer in measuring limitation of motion is indispensable in conducting VA examinations.  See 38 C.F.R. § 4.46.
The Court has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377   (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124   (1991).  In this regard, as the evidence shows that the service-connected right knee disability may have increased in severity since the last VA examination in August 2013, which the Veteran claims was insufficient, a current evaluation of the disability is warranted.

As for the TDIU issue, the RO/AOJ has not yet had the opportunity to effectuate a rating for the left knee osteoarthritis status post total knee arthroplasty granted by the Board herein.  Thus, the issue of entitlement to a TDIU is inextricably intertwined with this matter and a rating higher than 30 percent for right knee degenerative arthritis from October 30, 2013 onward.  Therefore these matters must be fully decided prior to adjudication of the Veteran's claim for TDIU. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Further, and prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to his claims file.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers. With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Issue the Veteran a VCAA notice letter pertaining to the TDIU claim on appeal.  Specifically, ensure that the Veteran is furnished proper notice including notice of (a) the information and evidence not of record that is necessary to substantiate his claim for TDIU, (b) the information and evidence that VA will seek to provide, and (c) the information and evidence that the Veteran is expected to provide.  The letter should also advise the Veteran of the evidence necessary to establish disability ratings and an effective date for the claim on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

3. Then, schedule the Veteran scheduled for VA examination to with an appropriate examiner to assess the current severity of the service-connected right knee degenerative arthritis status post total right knee arthroscopy.  The electronic files on Virtual VA and VBMS should be made available to and reviewed by the examiner in connection with the examination.  All indicated tests and studies should be performed and a goniometer should be used to measure the Veteran's right knee range of motion.

a.) The evaluation of the right knee should include all necessary testing, specifically range of motion studies.  The examiner should address the range of motion in degrees of flexion and extension and any functional loss due to pain or painful motion as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  The examiner must address at what point pain sets.  Any additional functional loss should be expressed in terms of additional limitation of motion.  The examiner should also address whether there is additional loss of motion associated with flare-ups or on repetitive use.  

b.) The examiner should also address whether there is ankylosis in the right knee; and whether there is impairment of the tibia and fibula including whether there is knee or ankle disability that is slight, moderate or marked or whether there is nonunion of the tibia and fibula requiring a brace.  

c.) The examiner must determine whether the Veteran has severe painful motion or weakness of the affected right extremity (within the meaning of Diagnostic Code 5055 which specifies either severe painful motion or weakness for a 60 percent rating for a knee replacement).

d.) The examiner should opine whether the Veteran's service-connected right knee disability prevents him from securing and following substantially gainful employment consistent with his educational and occupational background. 

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

4. Finally, readjudicate the issues of entitlement to a rating higher than 30 percent for right knee degenerative arthritis status post total right knee arthroscopy from October 30, 2013 onward and entitlement to a TDIU.  If either of these claims is not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2015).  The Veteran also is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


